Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's elections with traverse of Group I (Claims 1-21) and species 1A (Claim 19), in the reply filed on 30 June 2021, are acknowledged. The traversal is on the grounds that no undue search burden is deemed present with regard to the additional examination of the claims in Groups II and III.  This is not found to be persuasive, because the mere allegation that further search of the entirety of the claimed subject matter would not present an undue burden is not sufficient grounds for withdrawal of the restriction and/or election (MPEP 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.
Claims 22-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Groups II and III, there being no allowable generic or linking claim. In addition, nonelected species 1B (i.e., Claims 20 and 21; describing an intermediate cell) and all limitations relating to said nonelected species, are withdrawn from further consideration at this time.
Applicant timely traversed the restriction (election) requirement mailed 25 May 2021 in the reply filed on 30 June 2021.


Status of Claims
Claims 20-50 show incorrect status identifiers. Applicant is reminded that claims 20-50 should be labeled: “(Withdrawn)”; remaining claims should be identified appropriately (MPEP 714(II)(C)(A)).
Appropriate correction is required.
Applicant is required to provide a new claim set showing correct status identifiers in the response to this Office Action. 

Claims 1-50 are pending.
Claims 20-50 are withdrawn from consideration.
	Claims 1-19 are rejected.
	Claims 1, 3 and 9 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/EP2017/084620, 12/27/2017.  Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The certified copies of UNITED KINGDOM 1622307.5, 12/28/206; UNITED KINGDOM 1622304.2, 12/28/206; and UNITED KINGDOM 1622305.9, 12/28/206, were filed on 18 June 2019.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 June 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 18 June 2019.  These drawings are accepted.

Claim Objections
Claims 1, 3 and 9 are objected to because of the following informalities:
Claim 1 recites: “A method in a separation system for separating a biomolecule from a cell culture, comprising…: providing a feed from a cell culture comprising said biomolecule…; separating by the magnetic separator said magnetic beads with bound biomolecules…;... eluting the bound biomolecules in the elution cell”, which should read: “A method in a separation system for separating a biomolecule from a cell culture, comprising…: providing a feed from a cell culture comprising said biomolecule…; separating by the magnetic separator said magnetic beads with the bound biomolecule…;... eluting the bound biomolecule in the elution cell”. That is, all citations of the term ‘biomolecule’ should read in either plural form (i.e., biomolecules) or in singular form (i.e., biomolecule).
Claim 1 recites: “…providing to the magnetic separator magnetic beads comprising ligands capable of binding this biomolecule;…”, which should read, for the purpose of term clarification: “…providing to the magnetic separator magnetic beads the biomolecule;…” or “…providing to the magnetic separator magnetic beads comprising ligands capable of binding said biomolecule;…”
Claim 3 recites: “…mixing the feed from the cell culture and the magnetic beads in a capturing cell (9;109; 209; CC) before they are provided to the magnetic separator…”, which for the purpose of claim consistency, should read: “…mixing the feed from the cell culture and the magnetic beads in a capturing cell before they are provided to the magnetic separator…” That is, it appears as though Applicant’s claim amendment, filed 30 June 2021, intended to delete all references in the claims to figure numbering designations (i.e., compared to the claimed subject matter filed 18 June 2019).
Claim 9 recites: “A method according to claim 1, further comprising…”, which for the purpose of proper claim formatting, should read: “The method according to claim 1, further comprising…”
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 5, 6 and 16-19 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 5, 6 and 16-19 are indefinite because the metes and bounds of the claimed subject matter are not clear.

Claim 5 recites: The method according to claim 1, wherein the method further comprises…: …and equilibrating the magnetic beads in the elution cell…”
However, it is not clear what is meant by the term ‘equilibrating’ in the context of the claimed subject matter. The specification does not define, describe or explain what is meant by the term ‘equilibrating’. The specification recites: “…performing equilibration of the magnetic beads in the elution cell by providing equilibration buffer from the buffer providing arrangement” (pg. 5, lines 29-31). However, the ingredients or components of the equilibration buffer are not described, defined or explained in the specification. Therefore, one of ordinary skill in the art, as a practitioner of the method, would not know how to perform the equilibrating step within the context of the claimed subject matter.
For the purpose of compact prosecution, the claim will be interpreted to mean that the magnetic beads are prepared in some manner within the elution cell, presumably by some type of chemical treatment.
Prior art will be applied according to this interpretation.

Claim 6 recites: “The method according to claim 5, wherein the method further comprises a step of stripping after elution and before CIP.”
However, it is not clear what is meant by the term ‘stripping’ in the context of the claimed subject matter. The specification does not define, describe or explain what is meant by the term ‘stripping’. The specification recites: “Elution and possibly CIP, strip and equilibration can be performed and then the retaining arrangement 502h could be released for forwarding the magnetic beads possibly for reuse as discussed above” (pg. 12, lines 24-26). However, it is not clear how the step of stripping is different from a cleaning-in-place (CIP) or an equilibration step. It is not clear what activity or activities are involved in the step of stripping, within the context of the claimed subject matter. Therefore, one of ordinary skill in the art, as a practitioner of the method, would not know how to perform the stripping step within the context of the claimed subject matter.
For the purpose of compact prosecution, the claim will be interpreted to mean that the magnetic beads are prepared in some manner (e.g., by cleaning-in-place) within the elution cell so as to permit the magnetic beads to be reused (e.g., presumably by removing uneluted bound biomolecule and/or the attached ligand and/or chemically treating said magnetic beads).
Prior art will be applied according to this interpretation.

Claims 16 and 19 recite: “…forwarding the magnetic beads from the elution cell possibly for reuse in the magnetic separator…”
Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949). Therefore, it is not clear what the breadth or bounds of the claimed subject matter is/are. The term implies that there are other, perhaps more preferable, uses of the forwarded magnetic beads (MPEP 2173.05 (b)(c)).
For the purpose of compact prosecution, the claims will be interpreted to read: “…forwarding the magnetic beads from the elution cell for reuse in the magnetic separator…”

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1-12, 14, 16, 17 and 19 are rejected under 35 U.S.C. §103 as being unpatentable over Oscarsson et al. (U.S. Patent Application Publication No. 2016/0184737 A1; Pub. Date: Jun. 30, 2016) in view of Peuker et al. (Bioseparation, Magnetic Particle Adsorbents. In: Downstream Indus. Biotechnol. Copyright 2013, pp. 201-220), and Ghose (Protein adsorption, expanded bed. In: Downstream Indus. Biotechnol. Copyright 2013, pp. 115-125).

Oscarsson et al. addresses some of the limitations of claims 1, 7 and 8, and the limitations of claims 2, 3, 4, 5, 6, 9, 10, 12, 14, 16, 17 and 19.
Regarding claims 1 and 3, Oscarsson et al. shows a process, devices and systems for the separation of molecules and cells using magnetic filters and magnetic particles (pg. 1, para. [0001]). Porous magnetic particles can be put to 
A separating system according to an embodiment describes a magnetic separator device included in the flow system setup illustrated in FIG. 5 (pg. 5, para. [0085] and Fig. 5, ref #2). Oscarsson et al. describes the binding and elution of immunoglobulins (IgG) to Protein A (pg. 4, Example 3). The cleaned magnetic separator device was then aseptically connected to a cell culture tank. The corresponding volume of cell culture to be added to the magnetic separator device was calculated (pg. 6, para. [0100] thru [0101] [Claim 1- providing a feed from a cell culture comprising said biomolecule [here, IgG] to a magnetic separator]).
Further regarding claim 1, and regarding claim 3, Protein A magnetic particles were added to the cell culture tank which was looped to the magnetic separator device (pg. 6, para. [0102] and Fig. 5, ref #1). Impurities (i.e., non-IgG components, such as host cell proteins, DNA and endotoxins) do not bind to the magnetic particles which have the Protein A ligand (pg. 7, para. [0106] [Claim 1- providing to the magnetic separator magnetic beads comprising ligands capable of binding the biomolecule] [Claim 3- mixing the feed from the cell culture and 
Further regarding claim 1, the magnets are activated to start adhesion of magnetic particles to the magnets of the magnetic separator (pg. 6, para. [0103] [Claim 1- separating by the magnetic separator said magnetic beads with bound biomolecules from the rest of the feed]).
The magnetic separator device is also easily deactivated, for example by removing the magnets from the filter device or by automatic retraction of the magnets, thus making it possible to release the captured particles carrying the IgG. These are then processed further in a subsequent container or vessel, e.g. washed and eluted, releasing of the IgG from the magnetic particles (pg. 5, para. [0084]). Elution buffer is added to the magnetic separator device with the magnets kept activated. The magnets are then deactivated, they recirculate back to the wash/elution tank and circulation continues to efficiently elute/release the antibody from the magnetic particles (pg. 7, para. [0107] and Fig. 5, ref #4)  [Claim 1- adding a buffer; eluting the bound biomolecules in the elution cell]).
Regarding claims 2, 5 and 6, the recovery and cleaning of magnetic particles for re-use is described. The magnetic particles are kept adhered to the magnets of the filter and about 10 liters of a CIP [cleaning-in-place] buffer consisting of 60 mM citric acid, pH3 is recirculated from the wash tank, recirculated back to the wash tank via the magnetic separation device, for about 15 minutes and then drained from the filter, waste exit. Next, 10 liters of PBS buffer supplemented with 0.5M NaCl and 1% Tween is recirculated, looped as in 
	Regarding claim 4, next, the magnets are activated to start the adhesion
of magnetic particles to the magnets of the magnetic separator device. This to remove the magnetic particles with adsorbed antibodies to them from the cell culture. The clearing up of the cell culture solution can be observed through a sight glass and an OD500-600nm sensor. The solution is drained from the magnetic separator device via the drain valve, item 3, followed by passing a rinse buffer through the system (PBS), volume 10 liters to waste, exit waste in the figure. This was done in order to efficiently remove the cell culture broth and cells from the magnetic separator device (pg. 6, para. [0103] thru pg. 7, para. [0105]).
	Regarding claims 7 and 8, the general concept and embodiments
set out herein to alleviate at least some of the disadvantages of the prior art and to provide an improved novel process for separation of molecules, preferably for large scale processes, and most preferably large scale continuous or semi-continuous processes, based on the use of magnetic particles (pg. 1, para. [0015] thru pg. 2, cont. para. [0015]).

	That is, Oscarsson et al. teaches that the process can be continuous or semi-continuous, which suggests that there could be magnetic beads in any or all 

	Regarding claim 9, the magnetic separator device included in a flow system setup was thoroughly cleaned using 10 liters of 1MNaOH solution. The solution was circulated in the system, bringing it in contact with all tubing, valves and components. The contact time was about 30 minutes to efficiently clean
and sanitize the filter (pg. 6, para. [0098]).
	Regarding claims 10, 12 and 14, for release and recovery of magnetic particles, the magnetic separator device was then filled with PBS solution, volume approx. 2 L. Following this, the magnets in the magnetic separator device were deactivated, and retracted from the filter, thus releasing the particles. The magnetic particles then sedimented to the bottom of the filter (pg. 6, para. [0094] [Claim 10- a step of packing the magnetic beads in the elution cell] [Claim 12- a retaining arrangement [here, filter] for keeping the magnetic beads within the elution cell and allowing excess buffer to escape from the elution cell] [Claim 14- allowing the magnetic beads to build a packed bed in a lower part of the elution cell by gravity force while allowing excess buffer to escape from the elution cell]).

It is noted that Applicant describes the term ‘packing’ in the following context: “Hereby a bed of magnetic beads is packed. This could be done as described above and depending on the size of the internal volume of the elution , i.e. for example flow packing, gravitational packing or packing by using the 30 magnetic force form the retaining arrangement 502b” (spec., pg. 9, lines 27-30). That is, the step of packing includes gravitational packing, which is shown by Oscarsson et al.

	Regarding claims 16, 17 and 19, for release and recovery of magnetic particles, the drain valve at the bottom of the magnetic separator device housing, item 3 in FIG. 5, was opened in order to recover the magnetic particles from the magnetic separator device. The recovered magnetic particles were collected in a container together with PBS solution (pg. 6, para. [0095]). [Claim 16- releasing a retaining arrangement in the elution cell after elution and forwarding the magnetic beads from the elution cell possibly for reuse in the magnetic separator] [Claim 17- opening a bottom closure, removing a bottom filter or removing a magnetic force] [Claim 19- a step of adding a buffer to the elution cell for re-suspending the bed and pumping or pushing out the magnetic beads from the elution cell]).
	
	In summary, Oscarsson et al. shows a process for large scale separation of molecules comprising the steps of providing particles, preferably magnetic porous particles having an affinity to said molecules to be separated; mixing said magnetic porous particles with a solution containing said molecules; bringing said
mixture in contact with a magnetic separation device comprising a flow channel and at least one magnetic element; removing said at least one magnetic element and collecting the magnetic porous particles carrying said molecules; separating


	Oscarsson et al. does not specifically show: 1) forwarding said magnetic beads to an elution cell [Claim 1]; 2) new portion of feed from the cell culture and magnetic beads are provided into the magnetic separator while a previous portion is in the elution cell, whereby at least two portions of magnetic beads are circulating in the separation system [Claim 7]; and 3) new portion of feed from the cell culture and magnetic beads are provided into the magnetic separator while one previous portion is in the elution cell and one previous portion is in a capturing cell, whereby three portions of magnetic beads are circulating in the separation system [Claim 8].
Oscarsson et al. does not show: 4) the packing provides a bed of magnetic beads within the elution cell with a void volume less than 60% [Claim 11].

	Peuker et al. provides motivation for expecting that the process for separation of molecules and cells using magnetic filters and particles, as shown by Oscarsson et al., could be modified to describe the limitations of claims 7 and 8, by way of addressing the limitations of claims 7 and 8.
	Peuker et al. and Ghose provide motivation for establishing a specific void volume within a packed bed of magnetic beads, the latter shown by Oscarsson et 
	Peuker et al. teaches that HGMF (High Gradient Magnetic Fishing) is an integrated process for purifying proteins by using magnetic adsorbents combined with high gradient magnetic separation. The magnetic adsorbents contain ligands
attached to the surface allowing capture of the target molecule when mixed with the feedstock to be processed. Since the adsorbents are mixed with the solution to be processed, and the separators are compatible with particulates, such as whole cells, aggregates, and precipitates, clarification prior to use is not necessary (pg. 203, column 2, para. 1 thru pg. 204, column 1, line 1 [nexus to Oscarsson et al.] [separating a target biomolecule from a solution containing cells without prior clarification/removal of cells]). With the selection of appropriate magnetic beads with ligands chosen for the separation task, selective product adsorption, concentration, and purification is possible (pg. 203, column 2, para. 1 [nexus to Oscarsson et al.] [elution and isolation of a biomolecule of interest]).
	Regarding claims 7 and 8, Peuker et al. shows an example of HGMF to elute and isolate a biomolecule of interest. The magnetic force acts selectively on the magnetic beads allowing separation from a crude suspension, washing and elution of the bound target molecule in a semicontinuous way (Fig. 13.2) (pg. 203, column 2, para 1 and Fig. 13.2). According to another system which describes magnetic enhanced two phase extraction, the magnetic adsorbents adsorb the target protein and pull it out of the surfactant-depleted phase into the surfactant-rich phase. Hence, by reusing this phase, nearly all of the phase-
	Regarding claim 11, with regard to magnetic bead technology, the general concept of minimum fluid velocity required for fluidization (umf) can be estimated by assuming that the pressure drop along the bed is equal to the weight of the particles, reduced by the buoyancy, and divided by the bed cross-sectional area. The equation for calculating said fluid velocity (through a packed bed, such as a magnetic particle/bead bed) includes a variable that requires the determined bed voidage (εb) (pg. 204, column 1, section 13.1.2 thru column 2, Equation (13.1)).

	Ghose et al. teaches that an accurate estimate of the bed voidage at the point of minimum fluidization is also important for estimating umf (pg. 117, column 1, lines 11-13 [nexus to Peuker et al.] [void volume determination important for determining fluid flow through a packed bed]).
	Regarding claim 11, for spherical particles, 0.4 is always a good first approximate of bed voidage which is valid when the packing is not overly compact. Other researchers have found a value of 0.42 to be satisfactory (pg. 117, column 1, lines 13-16 [a void volume less than 60%]). 
 mode, gradually increasing bed voidage during the course of feedstock load would be beneficial in the context of solids removal. Protein adsorption could be adversely affected, however, because of increasing mass transport distances, likely making it a critical rate limiting step in the process (pg. 121, column 1, para. #1 [nexus to Peuker et al.] [feedstock load in magnetic bead separation for biomolecule (protein) capture]). 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method in a separation system for separating a biomolecule from a cell culture via the use of magnetic beads, as shown by Oscarsson et al., by: 1) making the system continuous or semicontinuous, which is described by the limitations of claims 7 and 8 [Claims 7 and 8; i.e., magnetic beads are circulating in several different parts or sections or cells of the system simultaneously], with a reasonable expectation of success, because Peuker et al. describes several different types of magnetic bead separation systems in which the magnetic beads are present at different stages or steps of the biomolecule separation process, and which are shown as being circular or recycling magnetic separation systems (i.e., pg. 203, Fig. 13.2 and pg. 217, Fig. 13.15) (MPEP 2143 (I)(A,G)). Therefore, one of ordinary skill in the art would understand that a continuous or semicontinuous process, as shown by Oscarsson et al., would describe at least two or three portions of magnetic beads circulating in the separation system [Claims 7 and 8].   

One of ordinary skill in the art would have been motivated to have made that modification, because Oscarsson et al. teaches that the described continuous or semicontinuous biomolecule separation process incorporating the reuse and recycle of magnetic particles/beads can be conducted in a large scale operation (pg. 1, para. [0015] thru pg. 2, cont. para. [0015]). Peuker et al. also teaches that the abilities of magnetic fishing technologies and the connected processes of magnetic separations and particle production have been proven in the lab and semipilot scale. The step into industrial-scale application, however, has a realistic chance of being realized in the upcoming decade. The union of low-cost magnetic adsorbents with specialized process equipment is expected to generate potent, economic, and highly selective adsorptive separation techniques, geared to rapid, large-scale processing of problematic bioprocess liquors to provide more and cheaper products from biotechnical syntheses (pg. 219, column 1, para. 1). That is, one of ordinary skill in the art of biomolecule separation from cell culture would be motivated to use a magnetic particle/bead- based 
It would have been further obvious to have used an elution cell to receive forwarded magnetic beads [Claim 1], with a reasonable expectation of success, because Oscarsson et al. shows a system comprising several different compartments or cells connected in a circuit (Fig. 5) (MPEP 2143 (I)(A,G)). Therefore, one of ordinary skill in the art would incorporate as many different (separate) cells as necessary in order to optimize the separation of biomolecules from the magnetic beads. For example, it would be optimal to incorporate a separate elution cell in order to remove magnetic beads from the magnetic separator so as to free it up for the addition of more magnetic beads, thereby increasing the biomolecule harvesting capacity of the separation method or system.
It would have been further obvious to have provided a bed of magnetic beads with a void volume less than 60% [Claim 11], with a reasonable expectation of success, because both Peuker et al. and Ghose teach that determination of bed voidage is critical for calculating (and, therefore, controlling) fluidization through the packed bead bed. Ghose teaches that for spherical particles, 0.4 (or 40%) is always a good first approximation, and Peuker et al. teaches that magnetic beads are generally spherical (e.g., pg. 206, column 1, lines 4-6 and Fig. 13.3 (a), (b) and (c); and pg. 210, column 2, para. 13.2.4) (MPEP 2143 (I)(A,G)). In addition, Ghose teaches that adjusting void volume to account for viscous feed may compromise biomolecule capture.
Therefore, it would have been obvious, and one of ordinary skill in the art would have been motivated, to have determined a void volume appropriate with regard to the 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 13, 15 and 18 are rejected under 35 U.S.C. §103 as being unpatentable over Oscarsson et al. in view of Peuker et al., and Ghose, as applied to claims 1-12, 14, 16, 17 and 19 above, and further in view of Earhart ((2010) Magnetic nanoparticles prot. cell separation. Ph.D. dissertation, pp. 1-170).

Oscarsson et al. in view of Peuker et al., and Ghose, as applied to claims 1-12, 14, 16, 17 and 19 above, do not show the use of an adaptor in the processing steps as described in claims 13, 15 and 18 [Claims 13, 15 and 18].

Earhart addresses the limitation of claims 13 and 18, and provides motivation for using an adaptor to pack magnetic particles/beads into a bed, by way of addressing the limitations of claim 15.
Earhart teaches that dynamic capture devices can be microfluidic and microfluidic.  Macrofluidic devices are typically bench-top systems, in which the solution flows through a tube in close proximity to external permanent magnets or 
Regarding claims 13, 15 and 18, dynamic systems often incorporate a magnetically soft capture matrix to enhance capture efficiency and throughput. When capture matrices are employed, the method is commonly referred to as high gradient magnetic separation (HGMS). Magnetic capture matrices are typically columns of packed magnetic material, such as large (mm scale) magnetic beads (pg. 5, para. 4). A widely-used, commercially-available HGMS system is the MACS column, featuring a column packed with magnetic beads and a permanent magnet. Following capture, the permanent magnet is removed, and the MNPs and bound cells or molecules are flushed by adding an elution buffer. In some cases, a plunger is used to forcibly elute the MNPs (pg. 6, para. 2).

That is, a plunger or adaptor is used to push magnetic beads towards an outlet while allowing a solution to escape from the apparatus or device.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method in a separation system for separating a biomolecule from a cell culture via the use of magnetic beads, as shown by Oscarsson et al. in view of Peuker et al., and Ghose, as 
Therefore, it would have been obvious, and one of ordinary skill in the art would have been motivated, especially in view of Ghose, to have used an adaptor, as shown by Earhart, to adjust the bed height of the magnetic bead bed (i.e., step of packing a magnetic bead bed) for any purpose for use in a magnetic bead biomolecule separation (e.g., to dispel excess buffer, to increase or decrease fluid flow or to maximize magnetic particle capture). 
Even in the absence of Earhart, it would have been obvious to one of ordinary skill in the art of magnetic bead bed preparation to have adjusted the height of the magnetic bead bed, e.g., to have packed the magnetic beads into a bed, by permitting gravity sedimentation, using centrifugation or by using a tool, such as an adaptor, to force the magnetic beads into a (settled) bed. Oscarsson et al. shows that magnetic bead separation can occur by gravitational static settling or by centrifugation (pg. 3, para. [0054] thru pg. 4, cont. para. [0054]). Therefore, it would have been obvious to one of ordinary skill in the art of bead column packing to have substituted gravitational static settling or centrifugation with the pushing of an adaptor or plunger, with the reasonably predictable expectation that the magnetic beads would be packed or pushed 
  One of ordinary skill in the art would have been motivated to have made that modification, because one of ordinary skill in the art of bead column packing would understand that using an adaptor to pack magnetic beads into a bed would expedite the process of packing said beads compared to, e.g., allowing gravity to accomplish the packing process. That is, use of an adaptor would optimize the biomolecule separation process by reducing the time it would take to prepare the magnetic beads for those steps in the process requiring a packed bead bed.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/470,677.

The claimed subject matter of instant Application No. 16/470,607 is:  
A method in a separation system for separating a biomolecule from a cell culture, comprising the steps of: 1) providing a feed from a cell culture comprising said biomolecule to a magnetic separator and providing to the magnetic separator magnetic 
 
The claimed subject matter of copending Application No. 16/470,677 is:
A method of separating a target biomolecule from a cell culture, comprising the steps of: a) providing a plurality of magnetic beads capable of binding said target biomolecule; b) contacting said plurality of magnetic beads with a cell culture comprising a target biomolecule, to bind said target biomolecule to said beads; c) retaining said beads with a magnetic field and washing said beads with a washing liquid; and d) eluting said beads with an eluent to desorb said target biomolecule from said beads and recovering said target biomolecule in an eluate.

Although the claims are not identical, they are not patentably distinct from each other because, as demonstrated above, in the claim sets from each application, the method of separating a target biomolecule from a cell culture, described in copending Application No. 16/470,677 anticipates the method in a separation system for separating a biomolecule from a cell culture, described in instant Application No. 16/470,607. That is, the two methods describe essentially the same steps for performing the biomolecule separation from a cell culture.

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/LYNN Y FAN/Primary Examiner, Art Unit 1651